Citation Nr: 1628773	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-00 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to a clothing allowance for the year 2009 due to the use of arch support inserts.

(The issue of entitlement to service connection for a bilateral knee disorder is the subject of a separate decision issued this same date).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 1992 and from February 2003 to May 2003.  He served in Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Ralph H. Johnson VA Medical Center (VAMC) in Charleston, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board notes that the July 2009 letter to the Veteran explaining the reasons for the denial of his request for a clothing allowance is not of record.  Furthermore, it is difficult to decipher the reasons for the denial from the November 2009 statement of the case, which is of record.  The Board finds that a complete record, to include an understanding of the VAMC's reasons for denial, is necessary in order to properly consider this claim.  Thus, as it appears that there are outstanding relevant documents related to this appeal, and perhaps a separate VHA paper claims folder, that have not been associated with the electronic claims file, remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the Veteran's electronic claims file all outstanding documents and/or any VHA file related to the Veteran's June 2009 clothing allowance request.  If the documents or folder cannot be obtained, issue a memorandum stating that further efforts to obtain such record would be futile, and place it in the paper or electronic claims file.  The Veteran should be notified of the inability to obtain the documents.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




